                                                                                            FILED
                                                                                   2019 Aug-22 AM 10:23
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION



ROBYN DEEMER,                           )
                                        )
             Plaintiff,                 )
                                        )
vs.                                     )
                                        )            Civil Action Number
COMMISSIONER, SOCIAL                    )            2:18-cv-01664-AKK
SECURITY                                )
ADMINISTRATION,                         )
                                        )
             Defendant,                 )

                          MEMORANDUM OPINION

      On July 31, 2019, the magistrate judge entered a report and recommendation

and allowed the parties therein fourteen (14) days in which to file objections to the

magistrate judge’s recommendations. No party has filed objections to the magistrate

judge’s report and recommendation.

      After careful consideration of the record in this case and the magistrate judge’s

report and recommendation, the court hereby ADOPTS the report of the magistrate

judge. The court further ACCEPTS the recommendations of the magistrate judge

that the court affirm the Commissioner’s decision.

      The court will enter a separate order in conformity with this Memorandum

Opinion.
DONE the 22nd day of August, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                              2
